DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4 – 9 and 14 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 1 is objected to because of the following informalities:  “a requested generated” should be “a request, generated.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 10 – 13, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by David Kjendal et al. (U.S. Patent Publication 20140280829).

With respect to claims 1, 11, and 20, Kjendal teaches:
receive, through the first port, a requested generated by a detected data flow to create a forwarding entry in a network node for the data flow (see paragraph [0009], where a request is received at a port for the forwarding data); 
retrieve a current network topology and a network status (see paragraph [0032], where a network status is received); 
select a network path based on the current network topology and the network status (see paragraphs [0009], [0032], and [0099], where a path is selected based on the network status); 
generate a network control instruction based on the network path which has been selected (see paragraph [0107], where a network instruction may be generated based on various factors); and 
execute the network control instruction to forward the data flow on the network path (see paragraph [0022], where the data flow is forwarded).

With respect to claims 2 and 12, Kjendal teaches:
select the network path based on the current network topology and the network status comprising: generate a list of network paths that meets a current placement policy and satisfies a current quality of service (QoS) requirement (see paragraph [0009], where QoS levels may be identified for selection); 
evaluate a cost function for each of the list of network paths (see paragraph [0025], where the cost of the path, factoring in the bandwidth, is determined); and
select a network path having a minimum cost based on the cost function that has been evaluated (see paragraph [0025], where the cost of the path, factoring in the bandwidth, is determined).

With respect to claims 3 and 13, Kjendal teaches:
	evaluate a cost function based on a predicted bandwidth for a new flow in relation to the current network topology and a cost of the new flow in relation to the 




	With respect to claim 10, Kjendal teaches:
	a second port which is used to transmit the network control instruction to another switch within the current network topology (see paragraph [0099], where the entry point may be used to change forwarding to a different switch).



Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        September 11, 2021